Citation Nr: 0906544	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-34 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision rendered by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

The issue of entitlement to service connection for a right 
ankle disability is discussed in the REMAND below.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss clearly and unmistakably pre-
existed service and was not aggravated thereby.

3.  Tinnitus is not causally or etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the Veteran's claims, a letter 
dated in February 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the Veteran that additional information or evidence 
was needed to support his claims for service connection.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter 
informed the Veteran of what was evidence was necessary to 
establish service connection, what evidence the Veteran was 
to provide, and what evidence VA would obtain on his behalf.  

With respect to the duty to assist, VA, and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in connection with the claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  See 38 C.F.R. § 3.159(c)(4).  The Board 
notes that the Veteran was not afforded a VA examination in 
connection with his claim for service connection for a right 
ankle disorder.  See 38 C.F.R. § 3.159(c)(4).  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination, in connection with the 
Veteran's claim for a right ankle disorder, is not warranted.  
An examination is not needed because there is no evidence 
that the Veteran's right ankle disorder is related to 
service.  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that a Veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111.  Thus, Veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b). 

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999).  After determining whether 
there is clear and unmistakable evidence that the disorder in 
question pre-existed service, the Board will consider whether 
the claimed disability was "made worse" by his military 
service.


Bilateral Hearing Loss and Tinnitus

In this case, the Veteran contends that his bilateral hearing 
loss and tinnitus are due to exposure to noise from rifles 
and hand grenades during basic training.

Turning to the merits, the Board initially notes a February 
1968 pre-induction service entrance examination report 
contained the report of audiological testing revealing pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (5)
 0 (-10)
5 (-5)
15 (5)
45 (40)
LEFT
20 (5)
5 (-5)
0 (-10)
15 (5)
40 (35)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  While 
the Veteran's audiological examination was conducted after 
November 1967, the examination report indicates that the ASA 
standards were used.  Therefore, in order to facilitate data 
comparison, the ASA standards (in parentheses) have been 
converted to ISO-ANSI standards.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
As the Veteran's pure tone threshold was 40 dB at 4000 Hertz 
in each year, the evidence shows that the Veteran had a 
hearing loss disability upon entry into active duty.  
Tinnitus was not reported on the Veteran's pre-induction 
examination.  

Audiological evaluation conducted in conjunction with the 
Veteran's October 1968 separation examination revealed pure 
tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
30
LEFT
0
0
0
/
40

Speech audiometry findings were not recorded.  The Veteran 
reported a negative history of ear nose or throat trouble, 
running ears, or hearing loss at the time of his October 1968 
service separation examination.  In addition, his service 
treatment records are otherwise negative regarding any 
complaints of or treatment for hearing loss, tinnitus, or any 
other ear problems.

Following the Veteran's release from active duty, the Veteran 
underwent an April 1972 medical evaluation in connection with 
service in the Army Reserves.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
10
0
0
35
45

At the time of his April 1972 examination, the Veteran denied 
a history of ear, nose, or throat trouble and hearing loss.  

In connection with his claim, the Veteran was afforded a VA 
audiological examination in May 2005.  The pure tone 
thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
60
LEFT
20
20
70
65
65

The average puretone threshold was 50 dB in the right ear and 
55 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in both ears.  The examiner 
noted that testing revealed normal hearing in the low 
frequencies, sloping to a moderately severe loss in the high 
frequencies bilaterally.  

The examiner reviewed the Veteran's service treatment 
records, indicating a mild hearing loss upon service entrance 
and separation, and opined that it is not likely that the 
Veteran's current hearing loss and tinnitus are due to noise 
exposure in service.  The examiner based his findings on the 
fact that the there was no significant change in the 
Veteran's hearing status during service and that the Veteran 
was exposed to civilian noise during his employment as a 
mechanic and a volunteer fire fighter.

As a bilateral hearing loss disability was noted on the 
Veteran's service entrance examination the presumption of 
soundness is not applicable and the only remaining question 
is whether the pre-existing right hearing loss disability was 
aggravated, i.e., underwent a permanent increase during 
active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The medical evidence of record indicates the Veteran's left 
ear hearing loss auditory threshold did not increase from 
service entrance to separation while the Veteran's pure tone 
threshold in the right ear showed improvement at separation.  
Furthermore, the VA examiner in May 2005 explicitly stated 
that there were no significant changes in the Veteran's 
hearing loss during service and that his current hearing loss 
and tinnitus were not related to service.  See VA examination 
(May 2005).  Because, there in no indication that the 
Veteran's active service aggravated his pre-existing 
bilateral hearing loss, service connection is not warranted.  

With regard to the Veteran's claim for tinnitus, there is no 
evidence that current tinnitus is related to service.  On the 
contrary, the examiner that conducted the May 2005 
examination specifically opined that his tinnitus was not 
related to active service.  See VA examination.  Accordingly, 
the elements to establish service connection for tinnitus are 
not met and the claim must be denied.  See Pond, supra.

In reaching the decisions above, the Board has considered the 
various statements from the Veteran concerning the onset of 
his hearing problems.  However, with respect to the Veteran's 
own contentions and lay statements that these disabilities 
resulted from in-service noise exposure, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  In 
this case, the Board finds the Veteran's contentions are 
outweighed by the opinion provided by the VA examiner above.  
In reaching this conclusion, the Board has considered the 
Veteran's report that he did not understand a form that he 
completed at the time of his examination.  He asserts that he 
mistook the questions pertaining to tinnitus as asking when 
the condition began bothersome rather than when it began.  He 
further asserts that his tinnitus began during active duty.  
However, the Board is not persuaded by this argument.  The 
Veteran's reported of an onset of tinnitus some time 
following service is consent with prior examination reports 
in October 1968 and April 1973 that contain no reports or 
diagnosis of tinnitus.  The Board has placed greater 
probative weight on these examination reports which were 
conducted within 5 years of the Veteran's active service, 
rather than his more recent allegations which come decades 
after service.   

The Board also finds it significant that the Veteran did not 
file a claim for bilateral hearing loss or tinnitus until 
over 30 years after separation from service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  

In light of the discussion above, the Board concludes that 
service connection for a bilateral hearing loss disability 
and service connection for tinnitus are not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The record reflects that the Veteran currently has 
degenerative changes in the right ankle.  

The Veteran contends that his current right ankle disorder is 
related to a right ankle injury he sustained during service.  
The Veteran reported that he was trained as a field line man 
which required him to climb poles as part of his service duty 
and that, one day, while climbing a pole, he fell and injured 
his right ankle.  The Veteran contends that ever since this 
incident, his right ankle has been weak and he has worn an 
ankle brace for support.  While entirely competent that to 
report that he fell during service, the Veteran is not 
competent to render an opinion as to whether his current 
right ankle disability resulted from his alleged in-service 
fall.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While the Veteran submitted private medical records Dr. Van 
E. Vahle who noted that the Veteran had persistent chronic 
pain since service when he fell down a pole rolling his 
ankle, this opinion appears to be based solely on the report 
of the Veteran's history.  Dr. Vahle does not discuss the 
normal examination reports in October 1968 and April 1972 
during which the Veteran did not report a history of right 
ankle injury.  
 
In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the Veteran has been diagnosed 
with current right ankle disability.  The Veteran is 
competent to report that he fell off a pole during service.  
The Board notes that the Veteran has not undergone a VA 
examination.  Therefore, a medical examination is required.  
See McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo VA 
examination to determine the etiology of 
all current right ankle disabilities.  If 
confirmed, the examiner should determine 
the most likely etiology of any right 
ankle disability found. The examiner 
should specifically comment as to whether 
it is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
right ankle disability is related to 
service or whether such etiology is 
unlikely (i.e., less than a 50-50 
probability). 

The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


